GAROUTTE, J.
Myron Azhderian having applied for bail pending his appeal to this court, and it appearing from the uncontradicted affidavits of the city and county physician and other medical gentlemen that he is undergoing a severe illness and will probably die within a short time if his imprisonment in the county jail continues, it is therefore ordered that he be admitted to bail in the sum of seventeen thousand dollars, pending the final determination of his appeal to this court from a conviction of felony, to wit, extortion.
Said bond to be approved by John Haynes, commissioner of this court.